Opinion by
Hirt, J.,
In this case the Board of Property Assessment, Appeals and Review modified the county assessment of plaintiffs’ land for the triennium beginning January 1,1950, by adding thereto $13,900, the value of 27 house trailers found on the premises on the date of the reassessment. The lower court on appeal however found that the trailers were not taxable as realty and accordingly reduced the assessment by the above amount. This is the county’s appeal from that order. Plaintiffs in connection with a restaurant operate a trailer park on the premises. The facts are almost identical with those in the appeal of the County of Allegheny from a similar order in Streyle v. Board of Property Assessment, Appeal and Review, 173 Pa. Superior Ct. 324, 98 A. 2d 410. This appeal is ruled by the principles referred to in the opinion filed this day in that case.
Order affirmed.